FILED
                           NOT FOR PUBLICATION                                NOV 12 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL EARL WATERS,                             No. 12-55585

              Plaintiff - Appellant,             D.C. No. 2:10-cv-09160-SJO-
                                                 MAN
  v.

CITY OF CULVER CITY; BROTMAN                     MEMORANDUM*
MEDICAL CENTER, INC.; DON
PEDERSEN; ADAM TREANOR; JESSE
BUTLER; SCOTT NARIMATSU,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                          Submitted November 7, 2013**
                              Pasadena, California

Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

       Michael Earl Waters appeals the district court’s dismissal of his 42 U.S.C. §

1983 claim pursuant to Federal Rule of Civil Procedure 12(b)(6). He contends that

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court erred in concluding that defendants Brotman Medical Center

(“Brotman”) and Dr. Narimatsu were not “state actors.”

      To state a § 1983 claim, Waters must allege not only that Brotman and

Narimatsu were state actors, see George v. Pacific–CSC Work Furlough, 91 F.3d
1227, 1230 (9th Cir. 1996) (per curiam), but also that they acted with “deliberate

indifference” in their failure to provide him adequate medical treatment, see

Clouthier v. Cnty. of Contra Costa, 591 F.3d 1232, 1241, 1244 (9th Cir. 2010).

We need not reach the state action issue because Waters has not adequately alleged

deliberate indifference. See Estelle v. Gamble, 429 U.S. 97, 105–06 (1976).

      Because dismissal of the § 1983 claim was proper, we do not disturb the

district court’s decision to decline to exercise supplemental jurisdiction over

Waters’s state law claims against Brotman and Narimatsu. 28 U.S.C. § 1367(c)(3).

      AFFIRMED.